 272DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMademoiselle Knitwear, Inc. and Knitgoods Work-ers' Union, Local 155, International Ladies'Garment Workers' Union, AFL-CIO. Case 29-CA-12824November 21, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn May 22, 1989, Administrative Law JudgeRaymond P Green issued the attached decisionThe General Counsel filed exceptions and a sup-porting brief The Respondent filed exceptions, asupporting brief, and an answering brief to the ex-ceptions and briefs filed by the General Counseland the Charging Party The Charging Party filedexceptions, a supporting brief, an answering briefto the Respondent's exceptions, and a motion tostrike material contained in Appendix A to the Re-spondent's briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions' and briefs andhas decided to affirm the judge's rulings, findings,2and conclusions3 and to adopt the recommendedOrderI Because the material in Appendix A to the Respondent s brief wasnot made part of the formal record, the Charging Party s motion to strikeis granted See Consolidated Casinos Corp, 266 NLRB 988 (1983), Today sMan, 263 NLRB 332 (1982)2 The General Counsel and Charging Party have excepted to some ofthe Judge's credibility findings The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare Incorrect Standard Dry Wall Products, 91 NLRB 544 (1950), enfd188 F 2d 362 (3d Cu- 1951) We have carefully examined the record andfind no basis for reversing the findingsIn excepting to the Judge's finding that the Respondent violated Sec8(a)(1) of the Act by imphedly threatening to close the plant, the Re-spondent contends that the substance of the finding was neither allegednor fully litigated at the trial The amended complaint alleges that theRespondent threatened to close Its plant and move the facility to anotherlocation in order to induce employees to abandon their support for Local155 At the trial, the Respondent s president testified that while discuss-ing Local 155's organizing activities, he told employees about a fire inPuerto Rico caused by a labor dispute that had killed many people Hethen told employees he would close the plant if there was a danger ofanyone being hurt The judge found that these statements constitute animplicit threat to close the plant if Local 155 continued its organizing ac-tivities We find that the judge's finding is consistent with the amendedcomplaint s general allegation of a threat of plant closure3 In finding that the Respondent did not violate Sec 8(a)(3) and (1) ofthe Act by discharging employee Cesaer Alarcon, the judge did not statewhether the General Counsel established a prima fame case Assuming ar-guendo that the evidence does establish a prima facie case, we find thatthe Respondent rebutted this by proving that Alarcon would have beendischarged in any event because he was caught falsifying his timecardWright Line, 251 NLRB 1083 (1980), enfd 622 F 2d 899 (1st Cm 1981),cert denied 455 U S 989 (1982), approved in NLRB v TransportationManagement Corp, 462 U S 393 (1983)ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Mademoi-selle Knitwear, Inc , Brooklyn, New York, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the OrderJonathan Leiner, Esq , for the General CounselRobert Goldstein, Esq and Roy I Martin, Esq (Bizar,D'Alessandro, Shostak & Martin), for the RespondentThomas Kennedy, Esq and Leanard Greenwald, Esq(Lewis, Greenwald, Kennedy & Lewis), for the ChargingPartyDECISIONSTATEMENT OF THE CASERAYMOND P GREEN, Administrative Law Judge Thiscase was tried in Brooklyn, New York, on various datesin December 1988 and January 1989 The charge wasfiled on January 20, 1987,1 and the complaint andamended complaint were issued on May 29 and October8, 1987, respectively In pertinent part the amended com-plaint alleges as follows1 In December 1986 and January 1987, the Respond-ent threatened to close and/or move its facility if the em-ployees selected Local 155, ILGWU, AFL-CIO as theirbargaining representative2 In December 1986 and January 1987, the Respond-ent created the impression of surveillance and engaged insurveillance of its employees' union activities3 In January 1987, the Respondent threatened em-ployees with the closure of the plant and with dischargebecause of their activities on behalf of Local 1554 In January 1987, the Respondent warned and ad-vised its employees not to talk with representatives ofLocal 1555 In January 1987, the Respondent denigrated Local155 by calling its representatives crooks and thieves6 In January 1987, the Respondent promised its em-ployees increased medical benefits and higher wages inorder to induce them to refrain from joining or assistingLocal 1557 On or about January 16, 1987, the Respondent dis-charged its employee Cesar Alarcon because of his ac-tivities on behalf of Local 155 and because of his otherconcerted activities for mutual aid and protectionOn the entire record, including my observation of thedemeanor of the witnesses, and after considering thebriefs filed, I make the followingFINDINGS OF FACTI JURISDICTIONThe Respondent admits and I find that it is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act and that the Union is a labor' All dates are in 1987 unless otherwise indicated297 NLRB No 37 MADEMOISELLE KNITWEAR273organization within the meaning of Section 2(5) of theActII ALLEGED UNFAIR LABOR PRACTICESThe Company is engaged in the business of makingknitted sweaters At the time of the events in this case,the Company was located at 35th Street in Brooklyn,New York, and employed about 600 persons Since thattime, the Company has moved its facility to its presentlocationFor many years the Company has been a member ofthe Williamsburg Trade Association, a multiemployer as-sociation that has a collective-bargaining relationshipwith Local 17-18 United Production Workers In De-cember 1986 and January 1987 collective bargaining wasoccurring between that Union and the Association for anew contract to replace the contract which ran fromMarch 20, 1984 to March 19, 1987 Shraga Newhouse,the president of the Respondent, is also the president ofthe Williamsburg Trade AssociationThe Charging Party (Local 155) commenced a cam-paign to organize the employees of Mademoiselle Knit-wear in the latter part of December 1986 In this regard,the Union assigned four persons who stationed them-selves near the plant entrance and handed out literatureand authonzation cards to employees when they came towork in the morning and when they left at night In gen-eral, this activity took place from about 7 to 8 15 a mand from about 4 to 6 15 p m Since this activity was car-ned out in the middle of the winter, much of the solicita-tion occurred when it was still dark outsideThe Union's witnesses contend that from almost theinception of the picketing and for the next 2 weeks, theCompany stationed Carlos Garcia, a supervisor to standcontinuously at the front entrance in the morning andevening to engage in surveillance of the Union's effortsto organize the employees While denying that Garciawas there in the evening, the Company does concedethat he was stationed at the front entrance every morn-ing while employees entered the premises Apart fromstationing himself at this location, there was, however,no evidence that Garcia took notes, told people to leave,or actively impeded the Union's efforts to organizeAccording to former employee Manuel Polanco, some-time between December 15 and 20, 1986, Supervisor BillHinds approached him and said that Polanco had beenseen talking to the people from the Union Hinds also isalleged to have told Polanco that the Company did notwant the employees to talk to people from other unionsPolanco asserts that when he said that the employees hadthe nght to elect whichever union they wanted, Hindssaid that if they saw Polanco talking to the other union,they would have to remove him Hinds allegedly saidthat the outside union's only aim was to close companiesPolanco states that sometime later Hinds called himinto his office and said that management had again seenPolanco talking to the Union He asserts that Hinds saidthat if he saw Polanco doing this again he would befiredPolanco finally testified that about 3 days thereafter,Vice President Harry Brach called him into the officeand said that he knew that people were talking to theUnion outside According to Polanco, Brach stated thatif the outside Union came in, the Company would haveto close the plant, whereupon employees and manage-ment would all lose their jobsHinds and Brach credibly denied the above allegedconversations Hinds and Brach state that in Decemberand January they spoke with Polanco but that it wasabout the latter's poor attendance and attitude on thejob 2Cesar Alarcon worked on the day shift Prior to thetime of his discharge on January 16, 1987, he had re-ceived no disciplinary actions Alarcon claims that inearly January, as he left work, he signed a union authori-zation card for Local 155, given to him by RamanitaGuzman at the plant entrance He asserts that Garciasaw this transactionAlarcon states that on January 12, Supervisor RickOliff asked him why he was getting involved with theoutside Union Oliff allegedly told Alarcon that if he didget involved with that Union he would cause Alarcon tobe fired At the time of the hearing, Oliff no longer wasemployed by the Company and he did not testifyAccording to Alarcon, on the morning of January 13,he distributed Local 155 authorization cards to employ-ees in the quality control department He asserts that Su-pervisor Garcia, who was standing 20 to 25 feet away,saw himAlarcon testified that on January 14, Pedro Ortiz dis-tributed literature on the shop floor for Local 17-18 butrefused to give Alarcon a copy when asked Alarconstates that Ortiz told him, "You had better stop talkingabout Local 155 otherwise you are going to get firedJust keep your mouth shut" This was denied byOrtiz I also note that there is a dispute as to whether ornot Ortiz was, at the time of this alleged transaction, asupervisor within the meaning of the ActIn the meantime, on January 12, 1987, Shraga Ne-whouse held a series of 9 or 10 meetings with the Com-pany's 600 employees In support of his contention thatat these meetings Newhouse made illegal promises and il-legal threats, the General Counsel presented four wit-nesses, Manuel Polanco, Cesar Alarcon, GuadelupeRauda, and Lleny Guzman, who testified as to three ofthe meetingsRauda testified that at the meeting she attended Ne-whouse spoke in English and Carlos Garcia translatedinto Spanish She testified that the employees were toldthat there was a new union outside that wanted to takeover the factory, that Newhouse would not allow thatand would take the labor to Haiti or Santa DomingoShe states that Newhouse, through Garcia, said that hedidn't want to deal with Local 155 because that unionhad "thrown away many factories," and that if we hadthat union, there would be layoffs for some of the work-ers According to Rauda, Newhouse said that the em-2 In October and December 1986, Polanco received warnings relatingto his job performance Ultimately he was discharged on January 25,1987, and he testified that he considered his discharge to have beenunfair An unfair labor practice charge was filed on his behalf allegingthat his discharge was unlawful but that charge was dismissed by the Re-gional Director, who concluded that he had been discharged for cause 274DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployees should not let Local 155 "wash their brains,"and that the existing Union (Local 17-18) would givenew benefits On cross-examination, Rauda testified thatNewhouse mentioned something about a hotel fire inPuerto Rico and stated that he would close the plantrather then have a fire like that She also stated that Ne-whouse said that there were negotiations in progresswith Local 17-18 and that he reminded employees of theCompany's existing plan to move soon to a new factorywhich had a new cafeteria (Previously, the employeeshad been taken out to see the site of the new factory andhad been informed of what it would be like )Cesar Alarcon, who speaks Spanish and English, testi-fied that Newhouse said that he was aware of a unionoutside and stated that they were crooks and gangstersand that all they wanted was money He states that Ne-whouse said that although "Local 17-18 were alsocrooks," at least they allowed him to stay in business,whereas the other union would cause "us to lose ourjobs"According to Alarcon, he became very vocal in thismeeting and asked a lot of questions He states that whenhe asked about raises and Blue Cross and Blue Shield,Newhouse said that this would cost him a lot of moneyand cause him to go into bankruptcy Alarcon states thatNewhouse said that he wanted to stay in the UnitedStates but that Local 155 would cause him to close theplant, go bankrupt, and/or move to Japan where laborcosts were lower He also states that Newhouse explicit-ly said that he would fire anyone who signed a card forLocal 155 (Rauda testified that at her meeting Ne-whouse said that he did not care if people signed cardsfor Local 155)Alarcon went on to testify that at the meeting Ne-whouse, in response to a question about medical insur-ance by employee Vincent Mareda (who did not testify),said that if an employee incurred medical expenses be-tween $20,000 and $100,000 such expenses would be paidfor out of Newhouse's own pocketLleny Guzman testified that she attended the samemeeting as Alarcon In her version, Newhouse said thatthe incumbent Union was stealing from us but that theoutside union would do the same She states that he saidthat he would not allow anyone to take the businessaway from him, that he was going to move to a newplace and that he could move to Japan She states thatNewhouse talked about the new factory and the newcafeteria that had been planned and that when an em-ployee asked about surgery bills, he said that he wouldpay from his own pocket if he had to Guzman statedthat she could not recall Newhouse saying anythingabout violence or about negotiations with the incumbentUnion She confirms that during this meeting Alarcontranslated some of the employees' questions to Ne-whouseManuel Polanco testified that Newhouse spoke to theemployees on the night shift, stating that the outsideUnion was only good to close down companies and thatif it came in, the Company would be obliged to move toColombia or Haiti where they could pay less for theworkers He also testified that Newhouse spoke of thenew factory with its new cafeteria but did not talk aboutnegotiations with Local 17-18 On cross-examination Po-lanco testified that Newhouse said that the employeescould choose or talk to whatever union they wanted andwould not be discharged or disciplinedAccording to Alarcon, after his meeting was over, hewas asked to stay behind and spoke with Newhouse Hestates that Newhouse asked him if he would like to be ashop steward for Local 17-18 Alarcon states that he de-clined, stating that he wanted to be elected by the work-ersShraga Newhouse testified that he was aware sinceDecember 1986 of the Union's organizing activity out-side the factory, but paid little attention to it at first Hestates that in January 1987 Plant Manager JeffreyGagnon urged him to do something about the heightenedunion activity According to Newhouse, he finally decid-ed to hold a series of meetings with the employees uponGagnon's urging and after hearing about a hotel fire inPuerto Rico that occurred in connection with a labordispute These meetings, he states, were held on one dayand generally involved 40 to 50 employees at each meet-ing He states that he used translators for Spanish, Patois,Polish, and Russian Newhouse also states that he did notuse a written speech and that his remarks became morerefined as the day wore on and as he became moreaware of the employees' concernsAccording to Newhouse, he generally opened eachmeeting by stating that he was aware that employeeswere concerned about their safety and the activity thatwas going on in the street He states that he told themthat there was nothing to worry about, that he wouldshut down operations if there was any danger of anyonebeing hurt Newhouse denied, however, that he threat-ened to move the Company to Japan or anywhere elseor that he threatened to go into bankruptcy He statesthat what he did say was that the Company was uniquein that it was able to compete against companies in theOrient in terms of price and design and that he intendedto stay in this country On cross-examination, however,Newhouse stated that he had the worst opinion of theILGWU which he felt has put many companies out ofbusinessNewhouse also testified that at these meetings hespoke of the ongoing negotiations with Local 17-18 butdid so in general terms so as not to promise anything Hestates that he told the employees, without being specific,that there were some demands of the Union that mightbe met and some that would not According to Ne-whouse, he reminded the employees of the new factoryand told them that there would be a new cafeteria and aday care center In connection with the new plant, hestates that some employees had questions about job secu-rity and transportation As to the former, Newhousestates that he told them that all present employees wouldbe given first priority as far as jobs at the new factoryNewhouse testified that at each meeting employees askedquestions, including questions about medical benefits Heasserts that in this respect, he made no promises He alsorecalled that one of the employees asked if it was truethat the president of Local 17-18 was convicted of acrime and that he responded that it was true, but that it MADEMOISELLE KNITWEAR275was no big deal because plenty of union leaders andcompany executives also were crooks (He denies sayingthat the ILGWU were crooks )According to Newhouse, Alarcon had a lot of ques-tions at the meeting that he attended He states that hetold Alarcon that he was an intelligent young man, andthat Alarcon asked if he could represent the employeesand act as a sort of liaison to the Company Newhousestates that he told Alarcon that it was all nght if theworkers chose himI note that prior to the meetings of January 12 there isno evidence that Local 155 in any way engaged in anytype of violence or intimidation Moreover, assertions bythe Respondent that employees were harassed by theUnion's organizers on the street, were vague in nature,and not supported by employee witnesses, except forone, who asserted that one of the organizers took a pho-tograph of him At most, it seems that what the Compa-ny called harassment, merely amounted to attempts bythe Union to engage in normal organizing activitiesAt lunchtime on January 15, many of the employees,including Alarcon held a meeting on the plant flooraround the desk of Supervisor Carmella Cevalloz, whoalso was present According to Alarcon and Guzman, atsome point in the meeting, Carlos Garcia passed by andstopped to look at the meeting The General Counsel al-leges that the Respondent by Cevalloz and Garcia there-by engaged in surveillanceAlarcon claims that at the January 15 meeting, hespoke up in support of Local 155 and urged employeesto replace Local 17-18 Alarcon also prepared a petitionwhich he asked employees to sign at this meeting Thispetition statedI Cesar Alarcon, worker of Mademoiselle, promiseto support the rights of all the persons whose signa-tures appear in this document before the Union andbefore their bosses for whom they work, under the17-18Thus, contrary to the contention that Alarcon, at thismeeting, was urging employees to replace Local 17-18with Local 155, it seems from the face of his petition,that he was seeking to have himself selected to representthe employees in the context of Local 17-18's relation-ship with the CompanyAccording to Alarcon, at about 2 30 or 3 p m on Jan-uary 15, Supervisor Oliff, upon seeing Alarcon with thepetition, asked to see it which Alarcon refused Alarconstates that Oliff then snatched the paper out of his handand said that it would be better if Alarcon quitSometime around 5 p m Alarcon rece&ed permissionfrom Oliff to leave early After leaving, Alarcon re-turned at 5 55 pm and punched out Unbeknown toAlarcon, Plant Manager Gagnon witnessed him punch-ing out, and Gagnon, after making inquiries, found outthat Alarcon had left work earlier The Respondent as-serts that it had posted near the timeclock a notice, inEnglish, Spanish, and French, readingGrounds For Immediate TerminationImmediate Termination Stealing of company prop-erty, willful destruction of company property, forg-ing of tickets and punch cards, drinking and the useof drugs, during work hours, and the solicitation ofdrugs are grounds for Immediate TerminationOn the morning of January 16, Gagnon dischargedAlarcon telling him that the reason was because he hadfalsified his timecard Alarcon claims that he then wasescorted out of the plant by Oliff who said, "I told youto keep your mouth shut and stay out of trouble If youhad kept your mouth shut, you would never have gotteninto this trouble in the first place"At the outset of this trial the General Counsel assertedthat he would prove that the Company's reason for dis-charging Alarcon was a fabrication inasmuch as Alarconcould not have punched out at 5 55 p m because at thatprecise time he was at a video rental store taking out amovie In support of that contention, the General Coun-sel offered into evidence a copy of a card purporting toshow that Alarcon rented a movie from Hank's Video atprecisely 5 55 p mAs the trial progressed, it became more and moredoubtful that the General Counsel's exhibit (the copy ofthe card from the video store) was a true copy of theoriginal record generated by that company Finally, aftermuch testimony, including the testimony of a handwrit-ing expert, the General Counsel and the Charging Partyconceded that Alarcon did in fact come back to the planton January 15 and punched out at 5 55 p m It thusbecame abundantly clear that not only had Alarcon liedduring his testimony and in his pretrial affidavits, butthat he was responsible for forging a document which heexpected to provide him with evidence to support hisclaimNotwithstanding the above, the General Counsel andthe Charging Party continued to insist that the Respond-ent violated the Act by discharging Alarcon, nowswitching their argument to disparate treatment In thisrespect, they pointed to a situation involving an employ-ee named Tomas Herrera In Herrera's case, the evi-dence shows that he left to go on vacation on December18, 1986, and although he did not punch out, his cardwas found punched at the end of the day Also, althoughhe was scheduled to come back on January 5, Herreradid not return until January 6 and did not call to let theCompany know that he would be back late On January6, Gagnon issued two warnings to Herrera, one for thefact that his card had been punched after he left, and theother for failing to return on time without calling Herre-ra was, however, allowed to continue his employmentGagnon testified that Herrera's case was unlike Alar-con's because Herrera was not caught redhanded, anddenied that he either punched his card himself or hadanyone else punch it for him Gagnon also testified thatduring the time that Herrera was in Santa Domingo Her-rera left word with the receptionist that he had forgottento punch out on December 18 The General Counselseems to feel that Gagnon's testimony about Herrera'scall from Santa Domingo was "spectacularly" inconsist- 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDent with the second warning, which asserts that Herrerafailed to to return to work on time and that no call wasreceived It is obvious, however, that one has nothing todo with the other and that the two things are not incon-sistent at all The second warning merely expresses thefact that Herrera did not return to work at the scheduledtime and that he had failed to call in to say that hewould be late I do not think that the wording of thiswarning is inconsistent with Gagnon's testimony thatHerrera spoke to the receptionist during his vacation andtold her that he had forgotten to punch his timecardbefore he leftIn support of its position, the Company pointed to sev-eral instances occurring before and after Alarcon's dis-charge where other employees were discharged eitherfor falsifying timecards or for engaging in analogouswrongful acts, such as stealing a small number of sweat-ersOn or about January 20 the Union moved its organiz-ers to the subway entrance that is about 3 to 4 blocksaway from the plant The General Counsel alleges thatthe Respondent engaged in surveillance at this locationwhen Carlos Garcia, on various occasions, came overnear the subway entrance and watched the organizers tryto talk to employees on their way into work Garcia, onthe other hand, testified that on a few mornings he wentto a coffeeshop near the subway station to get coffeeRegarding the alleged subway surveillance, union or-ganizer Luis Alcevado testified that on January 28 hesaw Garcia hanging around the subway entrance at orabout 6 50 a m He further testified that for a period ofabout 5 days Garcia patrolled back and forth betweenthe subway entrance and the coffeeshop On cross-exami-nation, however, Alcevado testified that as soon as theorganizers arrived at the station at or about 7 a m whenemployees began to arrive Garcia would walk awayCesar Alarcon also gave testimony regarding this allegedsurveillance, but as I have concluded that he was an un-believable witness, I shall disregard his testimony on thisand all other subjects Finally, Guadelupe Rauda testifiedthat on one occasion after the Union moved to thesubway entrance she saw Garcia at the coffeeshop about7 a mOn February 11, the Union ceased its organizationalefforts at the RespondentIII DISCUSSIONIn my opinion the evidence in this case does not estab-lish that Cesar Alarcon was discharged because of his ac-tivities on behalf of Local 155 as alleged in the com-plaint Rather, the evidence establishes that the Companydischarged Alarcon because he falsified his timecard onJanuary 15, 1987 In this respect, the evidence used bythe General Counsel to establish that the Company treat-ed Alarcon in a disparate manner did not show a suffi-ciently established pattern from which to conclude thatbut for his alleged union activities he would not havebeen discharged Moreover, because it was establishedbeyond doubt, not only that Alarcon lied about the inci-dent leading up to his discharge, but that he also fabri-cated evidence to support his contention, I doubt his tes-timony that he was actually engaged in activity in sup-port of Local 155 At most, the evidence unequivocallyshows that Alarcon, at one of the meetings held by Ne-whouse on January 12, asked a lot of questions, and thaton January 15 he tried to have a petition signed makinghim a spokesman for the employees in the context of theCompany's contract with the incumbent union, Local 17-18The General Counsel alleges that in December 1986and January 1987 the Respondent by Supervisor BillHinds and Vice President Harry Brach threatened em-ployee Manuel Polanco with discharge and also threat-ened to close the plant if Local 155 became the bargain-ing representative As I have previously concluded thatHinds and Brach credibly denied these alleged state-ments, I shall recommend that these allegations of thecomplaint be dismissedI shall also recommend the dismissal of those allega-tions which are based solely on the uncorroborated testi-mony of Cesar Alarcon Thus, I find no merit to theGeneral Counsel's contention that Supervisor Rick Oliff,on or about January 12, interrogated Alarcon regardinghis activities vis a vis the "outside union," and threatenedAlarcon with discharge I also find no merit to the con-tention that on or about January 14 Pedro Ortiz warnedAlarcon to keep his mouth shut and threatened Alarconwith discharge if he kept talking about Local 155 Final-ly, I discredit Alarcon's assertion that on January 16Oliff told him that if he had kept his mouth shut hewould never have gotten into troubleThe General Counsel contends that during the seriesof meetings that Newhouse held with employees on Jan-uary 12, he threatened to close, transfer, and/or bankrupthis business He also contends that Newhouse promisedbenefits in order to influence employees to refrain fromjoining or supporting Local 155It is really not that clear what Newhouse said to em-ployees at the series of meetings held on January 12 Forone thing, he did not read from notes and his remarkswere not recorded verbatim Also, it seems that his re-marks, while highlighting certain themes, varied fromone meeting to another I also note that Newhouse spokein English and that his remarks were translated into fourdifferent languages The people who testified on behalfof the General Counsel spoke Spanish as their first lan-guage and spoke or understood English in varying de-grees Finally, I note that of about 600 employees whoattended these meetings, the General Counsel producedfour employees, all of whom had been discharged by theCompany and were not exactly neutral in their feelings 3'The Union filed a charge in Case 29-CA-12840 alleging that theCompany had constructively discharged Lleny Guzman on January 22,1987 That charge was dismissed by the Regional Director on April 30In part, the Regional Director concluded that Guzman was dischargedbecause of her refusal to do her assigned workI have already noted above that the Regional Director had dismissed acharge which had been filed on behalf of Manuel PalancoThe record shows that Guadalupe Rauda was discharged by the Com-pany in May 1987 It appears that no charge was filed with respect to herdischarge The record also shows that Rauda had been a longtimemember of the ILGWU prior to her employment at Mademoiselle MADEMOISELLE KNITWEAR277Based on the record as a whole, including demeanorconsiderations, it is my opinion that Newhouse told em-ployees that negotiations were ongoing with Local 17-18the incumbent Union, and although he could not be spe-cific, there was a possibility that a new contract houldinclude improvements in medical insurance and otherbenefits I also conclude that he told them about the newfactory to which they would soon be moving and de-scribed the new cafeteria along with the possibility thatthere might be day care facilities available As thesestatements merely related, in one instance what the em-ployees already knew (i e, the new factory), and in theother merely reported the fact that negotiations were on-going with the incumbent Union, neither can, in myopinion, be described as illegal promises of benefitsMore problematical, in my opinion, are the statementsregarding plant closure In this regard, I discredit theGeneral Counsel's witnesses insofar as they contend thatNewhouse either threatened to close the plant, move theplant, or put the plant into bankruptcy if Local 155became the bargaining representative On the other hand,it is admitted that Newhouse told employees about a firein Puerto Rico that had killed many people and had beencaused by a labor dispute with another union Further, itis clear that in doing so• he imphedly linked that eventwith Local 155's organizing activity outside the plant,and explicitly stated that if there was a danger of anyonebeing hurt he would shut down operationsIn NLRB v Gissel Packing Co, 395 U S 575, 618(1969), the Supreme Court in a case involving allegedthreats of plant closure statedThus, an employer is free to communicate to hisemployees any of his general views about unionismor any of his specific views about a particularunion, so long as the communications do not con-tain a "threat of reprisal or force or promise of ben-efit" He may even make a prediction as to the pre-cise effects he believes unionization will have on hiscompany In such a case, however, the predictionmust be carefully phrased or the basis of objectivefact to convey an employer's belief as to demonstra-bly probable consequences beyond his control or toconvey a management decision already amved at toclose the plant in case of unionization If thereis any implication that an employer may or may nottake action solely on his own initiative for reasonsunrelated to economic necessities and known onlyto him, the statement is no longer a reasonable pre-diction based on available facts but a threat of retal-iation based on misrepresentation and coercion, andas such without the protection of the first amend-ment We therefore agree with the court below that"[c]onveyance of the employer's belief, even though,sincere, that unionization will or may result in theclosing of the plant is not a statement of fact unless,which is most improbable, the eventuality of closingis capable of proof"In delineating the boundary between a lawful predic-tion and an unlawful threat, the Board in National Mi-cronetics, 277 NLRB 993, 995 (1985), statedThe judge concluded that by equating unioniza-tion with unprofitablilty and unprofitablilty withplant relocation, the Respondent made illegalthreats to close the plants and relocate if the Unionwon the electionWe agree with the judge's conclusion that thesestatements were illegal threats, but only for the fol-lowing reasons As we stated above, an employermay lawfully tell its employees that changed eco-nomic conditions due to unionization could cause Itto move elsewhere Thus, where an employer pointsout specific effects of unionization that might causeit to become unprofitable, such as higher wages orproduction losses during strikes, it may properlyraise the possibility that a loss of jobs could resultfrom unionization In this case, however, the Re-spondent did not point to any objective facts thatwould be likely to change as a result of unionizationand cause it to become unprofitable Instead, theRespondent merely noted that its Kingston plantswere already uncompetitive, when compared to itsplants in California and Mexico and to its Japanesesuppliers, and stated that it could easily relocatethese unprofitable plants if the Union won the elec-tion Furthermore, the Respondent made thesestatements at the end of a long an union electioncampaign during which five of its highest manage-ment officials had repeatedly made explicit threatsto close the Kingston plants and relocate the workm California if the Union won the electionIllustrative of the difficulty in determining the dividingline between predictions and threats, one may considerthe Board's two decisions in Sangamo Weston Inc , 273NLRB 256 (1984) In the original decision (reported at251 NLRB 1597 (1980)), the Board affirmed a judge'sfindings that certain statements about a union's record ofstrikes and violence constituted thinly veiled threats ofplant closure and job loss if unionization occurred Onreconsideration, the Board concluded that the statementsin question did not violate the Act The Board statedThe Respondent informed the employees that theUnion had taken employees out on strike at othercompanies and that certain adverse consequenceshad ensued, that strikers received no pay or benefitsduring a strike and could be permanently replaced,and that should the Union win the election andmake unreasonable bargaining demands it wouldeither have to drop those demands or strike TheRespondent did not tell employees if they selectedthe Union it would close the plant or take other re-prisals Instead, the Respondent specifically reas-sured employees it would bargain in good faith withthe Union if it won the election and would take noreprisals in that eventOn the other hand, the Board in the same case, reaf-firmed that the respondent violated the Act when a man-ager told employees that if the union came in and astrike ensued the company might move to Texas 278DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn Kawasaki Motors Mfg Corp, 280 NLRB 491 (1986),enfd 850 F 2d 524 (9th Cir 1988), the Board concludedthat certain employer statements made in conjunctionwith the showing of a video tape portraying the Union's"violent strike history" was not violative of the Act Inthat case, the employer's representative spoke of theCompany's financial and competitive situation andbacked up his statements with undisputed objective eco-nomic facts which showed the employer's poor financialcondition The Board noted (at 492) "The Respondent'sofficials clearly created the impression that any decisionto close the plant would be based on its profitability andcompetitive status in the world market Their predictionsof possible closure were not based on reasons unrelatedto economic necessities"The present case, in my opinion, is distinguishablefrom Kawasaki Motors, supra To be sure, there could benothing illegal about reminding employees about the firein Puerto Rico, which was related to a labor dispute andwas at the time reported in the media I also would notfault statements to the effect that the Employer wouldtake every reasonable step to provide for the safety of itsown employees in the event that there was any dangerNevertheless, it seems to me that what the Respondentdid here was to attempt to connect in the minds of itsemployees (many of whom were Spanish-speaking) thePuerto Rican fire, involving a completely different labororganization, with Local 155's organizing activity whichwas carried out in a peaceful manner Moreover, Insteadof telling employees that measures would be taken toassure their safety, Newhouse stated that if danger wasimminent he would close down the Company's oper-ations To my mind to be told that the employees wouldlose their jobs is a far cry from any assurance that theCompany would look out for their security As the Com-pany had absolutely no basis for assuming or assertingthat Local 155 would engage in any violent conduct, it ismy opinion that its statements regarding plant closurecontravened the ActWith respect to the January 12 meetings, the GeneralCounsel also contends that Newhouse disparaged theCharging Party by calling them crooks At most, the evi-dence in this regard was that when asked if it was nottrue that the president of the incunbent Union, Local 17-18, had been convicted of a crime, Newhouse said thateven if that Union had crooks, so too did Local 155Such a statement is not viewed by me as violative of theAct Newsday, Inc , 274 NLRB 86, 95 (1985)The General Counsel finally contends that during De-cember 1986 and January 1987 the Respondent engagedin surveillance of the Union's activities These conten-tions are based on evidence that (1) for a period of timethe Respondent assigned Supervisor Garcia to stand atthe front door when the employees entered and left thefactory, (2) that on January 15 employees held a meetinginside the factory during the lunch hour, which was ob-served by Supervisors Garcia and Cevalloz, and (3) thatafter January 20 when the Union moved its organizingactivity to the subway 4 blocks away, Garcia movedwith them and stationed himself so as to observe employ-ees talking with union representativesDuring the period from late December 1986 to Janu-ary 20, 1987, the Union's organizational efforts were car-ried on nght outside the front entrance to the factoryThere was no evidence, however, to suggest that theytrespassed on the Respondent's property During muchof this time, the Company assigned Supervisor Garcia tostand at the front entrance where he opened the door toemployees as they entered the factory There is no evi-dence to suggest that Garcia made any notes, that he or-dered any organizers to leave, or that he took any otheraffirmative actions to prevent employees from talkingwith the Union's representatives Under this set of facts,it is my opinion that the Respondent did not engage inillegal surveillance as the Union's activity was open andpublic Hoschton Garment Go, 279 NLRB 565 (1986) 4I also find no merit to the contention that the Re-spondent by Garcia and Cevalloz engaged in surveillanceon January 15 In this regard the evidence establishesthat on that day, at the lunchbreak, a group of employ-ees gathered around the desk of Supervisor Cevalloz andhad a meeting with her permission and in her presenceNo one asked her to leave and in my opinion a conclu-sion that Cevalloz engaged in unlawful surveillance inthese circumstances is absurd Similarly, evidence show-ing that Garcia may have looked at this meeting beingheld in the middle of the factory floor does not make outa violation of the ActFinally, I shall recommend that the alleged subwaysurveillance allegation be dismissed Luis Acevado, oneof the Union's organizers testified that when the Unionmoved to the subway he observed Garcia standing nearthe restaurant across the street from the subway en-trance Acevado further testified that he saw Garcia atthis location on about 5 days until early February 1987Nevertheless, Acevado also testified that on each occa-sion that Garcia was at this spot, Garcia left when theunion representatives arrived Thus, according to Aceva-do's testimony, Garcia did not engage in surveillance ofthe union activity because Garcia left the scene upon theUnion's arrival Although Rauda testified in support ofthis allegation, her testimony merely was that on one oc-casion she saw Garcia at the coffeeshop about 7 a m(Alarcon's testimony on this contention is disregarded )Therefore, it is my opinion that counsel for the GeneralCounsel has not carried his burden of proof with respectto this allegation of the complaintCONCLUSIONS OF LAW1 By impliedly threatening to close the plant if Local155 continued its organizational activities, the Respond-4 In Impact Industries, 285 NLRB 5 fn 2 (1987), the Board found thatthe Respondent had engaged in unlawful surveillance It statedIn Hoschton Garment Co the Board reaffirmed the principlethat an employer's mere observation of open, public union activityon or near its property does not constitute unlawful surveillance" Inagreeing with the Judge that the Respondent unlawfully created theimpression of surveillance of its employees handbilling on its prem-ises, we emphasize his findings that the Respondent engaged inwell-nigh continuous scrutiny of employee handbilling over a sub-stantial period of time and for discriminatory reasons expelled employee leafletters from its property Thus, the Respondent s conductwent beyond the mere observation permitted by Hoschton MADEMOISELLE KNITWEAR279ent threatened, restrained, or coerced its employees inviolation of Section 8(a)(1) of the Act2 The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act3 The Respondent has not violated the Act in anyother manner alleged in the complaintREMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find that it must be orderedto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the ActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 5ORDERThe Respondent, Mademoiselle Knitwear, Inc its offi-cers, agents, successors, and assigns, shallI Cease and desist from(a)Impliedly threatening its employees with plant clo-sure if Kmtgood Workers' Union, Local 155, Internation-al Ladies Garment Workers Union, AFL-CIO continuesto engage in organizational activities at or near its prem-ises(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a) Post at its facility copies of the attached noticemarked "Appendix "6 Copies of the notice, on formsprovided by the Regional Director for Region 29 afterbeing signed by the Respondent's authorized representa-tive, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al5 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses6 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading 'Posted by Order of the Nation-al Labor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board(b) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyIT IS FURTHER ORDERED that the complaint is dis-missed insofar as it alleges violations of the Act not spe-cifically foundAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeSection 7 ot the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT impliedly threaten our employees withplant closure if Knitgood Workers' Union, Local 155,International Ladies Garment Workers Union, AFL-CIO continues to engage in activities at or near ourpremises seeking to solicit employees to join, assist, orsupport that unionWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerc,se ofthe rights guaranteed them by Section 7 of the ActMADEMOISELLE KNITWEAR INC